Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is a final rejection.
Claims 1, 3, 5-7, 9, 11-12, 19, 21, and 23-24 are pending
Applicant amended claims 1, 3, 7, 9, 19 and 21
Applicant cancelled claims 2, 4, 8, 10, 13-18, 20 and 22 
Claims 1, 3, 5-7, 9, 11-12, 19, 21, and 23-24 are rejected under 35 USC § 101 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8-8-2019, 6-19-2020, 9-25-2020, 3-2-2021 and 3-25-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgement is made of Applicant’s claim for a foreign priority date of 1-6-2017 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1, 3, 5-7, 9, 11-12, 19, 21, and 23-24] are patent in-eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1, 3, 5-7, 9, 11-12, 19, 21, and 23-24, the claims belong to the grouping of abstract idea of execution of payment services. 
Independent Claims 1, 7 and 19 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1, 7 and 19 recite a payment service execution method, apparatus and non-transitory computer-readable storage medium.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “wherein the payment request carries an identifier… and the payment request indicates a payment service to be executed …”; “wherein the payment request carries the identifier … and corresponds to the payment service to be executed … “; “generating… (i) a service identifier of the card organization according to the payment request and (ii) a uniform resource locator (URL) including a URL address of the card issuing institution and the service identifier of the card organization“; “identifying… the payment service based on the service identifier of the card organization, and executing… the payment service“; belong to the grouping certain methods of organizing human activity under commercial or legal interactions including sales activities as it recites execution of payment services. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claims 1, 7 and 19 recite: “a first server associated with a card organization, a second server associated with an acquiring institution, a third server associated with a card issuing institution, and a purchasing terminal“; “by the purchasing terminal… to the second server, … of the third server, … by the third server”; “, by the first server, … from the second server, … of the third server …by the third server”; “by the first server”; by the first server … to  …   from the purchasing terminal“; “purchasing terminal… … …  …from the purchasing terminal … by the third server“. In addition claim 7 recites: “one or more processors”; “one or more memories coupled to the one or more 
In addition claims 1, 7 and 19 recite: “sending, …, a payment request”; “receiving, … the payment request“; “sending (i) the service identifier of the card organization … and (ii) the URL of the purchasing terminal“; “receiving the service identifier“; “in response …receiving the URL of the card organization to a cashier page of the card issuing institution corresponding to the URL “; and “receiving…the payment operation request carrying the service identifier of the card organization“;  that amount to additional insignificant extra solution activities to the judicial exception specific to data sending and receiving. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two, Claims 1, 7 and 19 recite: “a first server associated with a card organization, a second server associated with an acquiring institution, a third server associated with a card issuing institution, and a purchasing terminal“; “by the purchasing terminal… to the second server, … of the third server, … by the third server”; “, by the first server, … from the second server, … of the third server …by the third server”; “by the first server”; by the first server … to  …   from the purchasing terminal“; “purchasing terminal… … …  …from the purchasing terminal … by the third server“. In addition claim 7 recites: “one or more processors”; “one or more memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the apparatus to perform operations“; and claim 19 recites: “A non-transitory computer-readable storage medium storing instructions executable by one or more processors to cause the one or more processors to perform operations“; 
In addition Claims 1, 7 and 19 recite: ““sending, …, a payment request”; “receiving, … the payment request“; “sending (i) the service identifier of the card organization … and (ii) the URL of the purchasing terminal“; “receiving the service identifier“; “in response …receiving the URL of the card organization to a cashier page of the card issuing institution corresponding to the URL “; and “receiving…the payment operation request carrying the service identifier of the card organization“;  that amount to additional insignificant extra solution activities to the judicial exception specific to data sending and receiving. (refer to MPEP 2106.05(g). Under Step 2B, further analysis regarding well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; “storing data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claims 3, 5-6, dependent on claim 1;  claims 9, 11-12 dependent on claim 7 and claims 21, 23-24 dependent on claim 19 are rejected under 35 U.S.C 101 based on a similar rationale as independent claims 1,  7 and 19. Additional elements in claims 3, 5-6,  9, 11-12 and 21, 23-24 do not provide further limitations on claim 1,  7 and 19 respectively that integrate the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept. 

Claim 3 dependent on claim 1; claim 9 dependent on claim 7; and claim 21 dependent on claim 19 merely add to the abstract idea of claims 1, 7 and 19 respectively. By reciting “obtaining… the URL address of the card issuing institution…URL  by obtaining the URL address of the card issuing institution before generating the URL without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).



Claim 5 dependent on claim 1; claim 11 dependent on claim 7; and claim 23 dependent on claim 19 merely add to the abstract idea of claims 1, 7 and 19 respectively. By reciting “wherein the service identifier is a first service identifier and the payment operation request is a first payment operation request, and wherein the method further comprises: determining, …, whether the second service identifier is generated … and returning a query response …”; it adds to the abstract idea of execution of payment services by determining whether the second service identifier is generated and returning a query response without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 5 dependent on claim 1; claim 11 dependent on claim 7; and claim 23 dependent on claim 19 amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea, as they recite “by the first server, .. from the third server … the third server …from the purchasing terminal”; and “by the first server, … to the third server“. Accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 5 dependent on claim 1; claim 11 dependent on claim 7; and claim 23 dependent on claim 19 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 5, 11 and 23 recite:
“receiving, …, a query request sent … according to a second service identifier included in a second payment operation request … receives …”. These claims amounts to no more than receiving a query request. (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 6 dependent on claim 5; claim 12 dependent on claim 11; and claim 24 dependent on claim 23 merely add to the abstract idea of claims 1, 7 and 19 respectively. By reciting “wherein the query request … fails to determine, based on the second service identifier carried in the second payment operation request … a payment service corresponding to the second service identifier”; it adds to the abstract idea of execution of payment services whereby a payment service corresponding to the second service identifier fails to be determined, based on the second service identifier carried in the second payment operation request without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 6 dependent on Claim 6 dependent on claim 5; claim 12 dependent on claim 11; and claim 24 dependent on claim 23 amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea, as they recite “is sent by the third server..the third server… sent from the purchasing terminal”. Accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive. (FP 7.37)

Applicant amended independent claims 1, 7 and 19, and dependent claims 3, 9, and 21  as posted in the above analysis with additions underlined and deletions as 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:
Step 2A Prong One: Applicant disagrees with Examiners assertion that the claims belong to the grouping of "certain methods of organizing human activity under commercial and legal interactions as it recites execution of payment services yet offers no rationale for such disagreement. Hence the Examiner maintains that the claims belong to the grouping certain methods of organizing human activity under commercial or legal interactions including sales activities as it recites execution of payment services. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.

Step 2A Prong Two: Applicant argues that even assuming that the amended claims recite an abstract idea, the abstract idea is integrated into a practical application. Specifically the Applicant cites that the amended claims present a technical solution that improves the functionality and efficiency of a computer system by improving payment service execution efficiency resulting in a method and system that can process more payment requests within a given time period. Applicant argues that for at least the reasons cited, the amended independent claims 1, 7 and 19 and their dependent claims should overcome the 35 USC § 101 rejection. 

Examiner disagrees. The additional elements in the claim recite mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea (refer to MPEP 2106.05(f)) and in addition amount to additional insignificant extra solution activities to the judicial exception specific to data sending and receiving. (refer to MPEP 2106.05(g) as explained under the 2A Prong Two analysis. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Step 2B: Applicant argues that the amended claims include features that amount to significantly more than the judicial exception under step 2B as they present a technical solution that is not-well-understood, routine, conventional (WURC) activity in the field and as such is indicative of the presence of an inventive concept. 

Examiner disagrees. Examiner does not see how the amendments of independent claims 1, 7 and 19 would result in the claims providing an inventive concept. The additional elements in the claim recite mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea (refer to MPEP 2106.05(f)) and in addition amount to additional insignificant extra solution activities to the judicial exception specific to data sending and receiving (refer to MPEP 2106.05(g) that under Step 2B further analysis can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.

. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408. The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/Examiner, Art Unit 3697     

/I JUNG LIU/Primary Examiner, Art Unit 3697